t c memo united_states tax_court toni l sarchett petitioner v commissioner of internal revenue respondent docket no filed date toni l sarchett pro_se carolyn a schenck for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal income taxes for after a concession by respondent the issue for decision is whether petitioner is entitled to deduct as alimony under sec_215 dollar_figure in payments made to her former spouse unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california at the time that she filed her petition petitioner was previously married to jon sarchett her former spouse the marriage of petitioner and her former spouse was dissolved through proceedings commenced in the los angeles county superior court in and concluded in attached to and made part of the judgment of dissolution of the marriage was the agreement between petitioner and her former spouse each represented by attorneys as to spousal support and property division section i of the agreement provided for the division of community_property after listing specifically property awarded to petitioner or to her former spouse the agreement provided ii equalization payment a in order to equalize the division of the parties community_property and debts toni sarchett shall pay to jon sarchett the sum of two hundred twenty-five thousand dollars said sum shall be paid to jon sarchett as set forth in the following schedule toni sarchett shall pay to jon sarchett the sum of one hundred twenty-five thousand dollars on or before date toni sarchett shall pay to jon sarchett the sum of twenty-five thousand dollars on or before date toni sarchett shall pay to jon sarchett the sum of twenty-five thousand dollars on or before date toni sarchett shall pay to jon sarchett the sum of twenty-five thousand dollars on or before date and toni sarchett shall pay to jon sarchett the sum of twenty-five thousand dollars on or before date in a separate section dealing with spousal support petitioner was ordered to pay to her former husband the sum of dollar_figure per month continuing until death of either party remarriage of the supported party or further order of court payment of the spousal support was to be suspended for so long as toni sarchett is in full compliance with the equalization payment schedule set forth above in paragraph ii the agreement further provided that in the event of default in any of the equalization payments the spousal support arrears would become due and payable from date through the date of default and the monthly spousal support payments would be reinstated and continue until the death of either party remarriage of jon sarchett or further order of court during petitioner made spousal support payments to her former spouse totaling dollar_figure petitioner also made four equalization payments totaling dollar_figure consisting of four payments consistent with section ii of the agreement quoted above on form_1040 u s individual_income_tax_return for petitioner claimed a deduction for alimony paid in the total amount of dollar_figure of that amount dollar_figure remains in dispute opinion sec_215 provides a deduction to an individual equal to the alimony or separate_maintenance payments paid during that individual’s taxable_year sec_215 defines alimony as any payment that is includable in the gross_income of the payee under sec_71 sec_71 provides for the inclusion in income of any alimony or separate_maintenance payments received during the taxable_year sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse under sec_71 if the payor is liable for any payment after the recipient’s death none of the payments required will be deductible as alimony by the payor see 407_f3d_186 3d cir affg tcmemo_2003_163 whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see also kean v commissioner supra respondent argues that the payments comprising the dollar_figure in dispute are clearly part of a division of property under the settlement agreement petitioner relies on cases holding that the characterization of payments in a decree as alimony or property settlement is not controlling see eg baker v commissioner tcmemo_2000_164 she correctly states a general_rule but the general_rule does not aid her case whether the payments satisfy sec_71 and in this case particularly sec_71 is controlling see eg johanson v commissioner tcmemo_2006_105 berry v commissioner tcmemo_2005_91 in this case the settlement agreement requires petitioner to make the equalization payments until a fixed amount dollar_figure is paid in contrast to the spousal support awarded in the agreement the obligation to make the equalization payments would continue without regard to the death of petitioner’s former spouse thus the payments are not deductible as alimony petitioner argues that the payments would terminate on death under state law because they are alimony there is no persuasive evidence that the payments were alimony however the evidence is to the contrary and there is no need to resort to state law to determine the character of the payments we have considered the other arguments of the parties and they are irrelevant to our decision to reflect respondent’s concession decision will be entered under rule
